     Case 18-00781-SMT          Doc 75     Filed 03/07/19 Entered 03/07/19 15:41:47           Desc Main
The order below is hereby signed.
                                          Document      Page 1 of 2
     Signed: March 7 2019




                                                        _____________________________
                                                        S. Martin Teel, Jr.
                                                        United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF COLUMBIA


      IN RE:                                        )
                                                    )
      UPPER CUTS GENTLEMAN’S                        )              Case No. 18-00781-SMT
      GROOMING PLACE, LLC                           )
                                                    )              Chapter 11
                      Debtor-In-Possession          )

                     ORDER EMPLOYING ASHVIN PANDURANGI AS COUNSEL

               On January 7, 2019, the Debtor filed an Application to Employ Ashvin Pandurangi as

      Counsel (Docket No. 38). No objections to the Application were filed by any creditors or parties

      in interest. For the reasons stated in the Application and good cause having been shown, it is

      hereby

               ORDERED that Debtor is authorized to employ Ashvin Pandurangi of AP Law Group,

      PLC as its Counsel and compensate Counsel for services rendered pursuant to fee applications

      first approved by the Court.

               A copy of this Order shall be served upon the Debtor, attorney for the Debtor, and the

      United States Trustee.




      DATE                                                                 BANKRUPTCY JUDGE
Case 18-00781-SMT        Doc 75    Filed 03/07/19 Entered 03/07/19 15:41:47   Desc Main
                                  Document      Page 2 of 2



 I ASK FOR THIS:

 AP Law Group, PLC

 /s/ Ashvin Pandurangi
 Ashvin Pandurangi, Bar #86966 AP
 Law Group, PLC
 7777 Leesburg Pike, Suite 402N
 Falls Church, VA 22043
 Tel: (571) 969-6540
 Fax: (571) 699-0518
 Counsel for Debtor


 COPIES TO:

 Ashvin Pandurangi, Esq.,
 VSB# 86966
 AP Law Group, PLC
 7777 Leesburg Pike, 402N
 Falls Church, VA 22043

 Joseph A. Guzinski, Esq.
 Office of the U.S. Trustee
 1725 Duke St., Suite 650
 Alexandria, VA
